Exhibit 10.57(b)

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT           This First Amendment to
Employment Agreement is made and entered into as of January 24, 2001, by and
between PriceSmart, Inc., a Delaware Corporation (“Employer”) and Brud Drachman
(“Executive”).          

Recitals

          A)   On January 11, 2000 an Employment Agreement was made and entered
into by and between Employer and Executive.       B)   Employer and Executive
now desire to amend the Employment Agreement, as set forth hereinbelow:      
Agreement           1.   Section 3.1 of the Agreement which provides:          
      3.1 Term. The term of Executive’s employment hereunder shall commence on
March 31, 2000 and shall continue until March 31, 2001 unless sooner terminated
or extended as hereinafter provided.               is hereby amended, effective
January 24, 2001, to provide as follows:                 3.1 Term. The term of
Executive’s employment hereunder shall commence on March 31, 2000 and shall
continue until March 31, 2002 unless sooner terminated or extended as
hereinafter provided.           2.   All other terms of the Employment Agreement
shall remain unaltered and fully effective.               Executed in San Diego,
California, as of the date first written above.          

EXECUTIVE EMPLOYER       PRICESMART, INC.    

Brud Drachman

/s/ B. E. Drachman

By: /s/ Robert M. Gans

Name: Robert M. Gans

Its: Executive Vice President   